              Case 2:20-mj-00253-MAT Document 13 Filed 07/07/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. MJ-20-253-BAT

10           v.                                            ORDER GRANTING MOTION TO
                                                           EXTEND TIME TO SEEK
11   LEO DICKERSON,                                        INDICTMENT

12                              Defendant.

13
            The Court GRANTS the United States’ motion to extend the time to seek an indictment.
14
     Dkt. 11. Defendant argues delays in indictment and arraignment violate his statutory and
15   constitutional rights to a speedy trial. Dkt. 12. Under normal circumstances, the United States
16   must obtain a timely indictment or face dismissal of the complaint. These are not normal times.

17   The government has been barred from presenting its case against defendant to the Grand Jury

18   because there are no Grand Jury proceedings in the District due to the COVID-19 health crises.

19   See General Order 08-20.

            COVID-19 endangers the community, the parties, the lawyers, the judiciary, and both
20
     grand and petit jurors. To insist the grand jury convene and jury trials proceed within the normal
21
     time frames exposes all to grave illness and potential death. Accordingly, the Court finds the
22
     ends of justice that are served by granting the requested continuance outweigh the best interests
23
     of the public and the defendant in a speedy trial and ORDERS:


     ORDER GRANTING MOTION TO EXTEND
     TIME TO SEEK INDICTMENT - 1
              Case 2:20-mj-00253-MAT Document 13 Filed 07/07/20 Page 2 of 2



 1
             1) The date on or before which an indictment must be filed is extended to August 31,
 2
     2020.
 3           2) The period of delay from May 18, 2020 to August 31, 2020, is excludable time
 4   pursuant to Title 18, U.S.C. § 3161(h)(7)(A) for the purpose of computing the time limitations

 5   imposed by the Speedy Trial Act.

 6           DATED this 7th day of July, 2020.

 7

 8                                                              A
                                                         BRIAN A. TSUCHIDA
 9                                                       Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO EXTEND
     TIME TO SEEK INDICTMENT - 2
